Exhibit Schedule of Mining Claims Ungava Mineral Claims Type Title No NTS Sheet Area (Ha) CDC 1005204 NTS 35H11 41.15 CDC 1005205 NTS 35H11 41.15 CDC 1005206 NTS 35H11 41.15 CDC 1005207 NTS 35H11 41.15 CDC 1005208 NTS 35H11 41.15 CDC 1005209 NTS 35H11 41.15 CDC 1005210 NTS 35H11 41.15 CDC 1005211 NTS 35H11 41.15 CDC 1005212 NTS 35H11 41.15 CDC 1005213 NTS 35H11 41.15 CDC 1005214 NTS 35H11 41.15 CDC 1005215 NTS 35H11 41.15 CDC 1005216 NTS 35H11 41.14 CDC 1005217 NTS 35H11 41.14 CDC 1005218 NTS 35H11 41.14 CDC 1005219 NTS 35H11 41.14 CDC 1005220 NTS 35H11 41.14 CDC 1005221 NTS 35H11 41.14 CDC 1005222 NTS 35H11 41.14 CDC 1005223 NTS 35H11 41.14 CDC 1005224 NTS 35H11 41.14 CDC 1005225 NTS 35H11 41.14 CDC 1005226 NTS 35H11 41.14 CDC 1005227 NTS 35H11 41.14 CDC 1005228 NTS 35H11 41.14 CDC 1005229 NTS 35H11 41.14 CDC 1005230 NTS 35H11 41.14 CDC 1005231 NTS 35H11 41.14 CDC 1005232 NTS 35H11 41.14 CDC 1005233 NTS 35H11 41.14 CDC 1005234 NTS 35H11 41.14 CDC 1005235 NTS 35H11 41.14 CDC 1005236 NTS 35H11 41.14 CDC 1005237 NTS 35H11 41.14 CDC 1005238 NTS 35H11 41.14 CDC 1005239 NTS 35H11 41.14 CDC 1005240 NTS 35H11 41.14 CDC 1005241 NTS 35H11 41.14 CDC 1005242 NTS 35H11 41.14 CDC 1005243 NTS 35H11 41.14 CDC 1005244 NTS 35H11 41.14 CDC 1005245 NTS 35H11 41.14 CDC 1005246 NTS 35H11 41.13 CDC 1005247 NTS 35H11 41.13 CDC 1005248 NTS 35H11 41.13 CDC 1005249 NTS 35H11 41.13 CDC 1005250 NTS 35H11 41.13 1 Type Title No NTS Sheet Area (Ha) CDC 1005251 NTS 35H11 41.13 CDC 1005252 NTS 35H11 41.13 CDC 1005253 NTS 35H11 41.13 CDC 1005254 NTS 35H11 41.13 CDC 1005255 NTS 35H11 41.13 CDC 1005256 NTS 35H11 41.13 CDC 1005257 NTS 35H11 41.13 CDC 1005258 NTS 35H11 41.13 CDC 1005259 NTS 35H11 41.13 CDC 1005260 NTS 35H11 41.13 CDC 1005261 NTS 35H11 41.13 CDC 1005262 NTS 35H11 41.13 CDC 1005263 NTS 35H11 41.13 CDC 1005264 NTS 35H11 41.13 CDC 1005265 NTS 35H11 41.13 CDC 1005266 NTS 35H11 41.13 CDC 1005267 NTS 35H11 41.13 CDC 1005268 NTS 35H11 41.13 CDC 1005269 NTS 35H11 41.13 CDC 1005270 NTS 35H11 41.13 CDC 1005271 NTS 35H11 41.13 CDC 1005272 NTS 35H11 41.13 CDC 1005273 NTS 35H11 41.13 CDC 1005274 NTS 35H11 41.13 CDC 1005275 NTS 35H11 41.13 CDC 1005276 NTS 35H11 41.13 CDC 1005277 NTS 35H11 41.13 CDC 1005278 NTS 35H11 41.13 CDC 1005279 NTS 35H11 41.13 CDC 1005280 NTS 35H11 41.13 CDC 1005283 NTS 35H11 41.12 CDC 1005284 NTS 35H11 41.12 CDC 1005285 NTS 35H11 41.12 CDC 1005286 NTS 35H11 41.12 CDC 1005287 NTS 35H11 41.12 CDC 1005288 NTS 35H11 41.12 CDC 1005289 NTS 35H11 41.12 CDC 1005290 NTS 35H11 41.12 CDC 1005291 NTS 35H11 41.12 CDC 1005292 NTS 35H11 41.12 CDC 1005293 NTS 35H11 41.12 CDC 1005294 NTS 35H11 41.12 CDC 1005295 NTS 35H11 41.12 CDC 1005296 NTS 35H11 41.12 CDC 1005297 NTS 35H11 41.12 CDC 1005298 NTS 35H11 41.12 CDC 1005299 NTS 35H11 41.12 CDC 1005300 NTS 35H11 41.12 CDC 1005301 NTS 35H11 41.12 CDC 1005302 NTS 35H11 41.12 CDC 1005303 NTS 35H11 41.12 CDC 1005304 NTS 35H11 41.12 2 Type Title No NTS Sheet Area (Ha) CDC 1005305 NTS 35H11 41.12 CDC 1005306 NTS 35H11 41.12 CDC 1005307 NTS 35H11 41.12 CDC 1005308 NTS 35H11 41.12 CDC 1005309 NTS 35H11 41.12 CDC 1005310 NTS 35H11 41.12 CDC 1005311 NTS 35H11 41.12 CDC 1005312 NTS 35H11 41.12 CDC 1005313 NTS 35H11 41.12 CDC 1005314 NTS 35H11 41.12 CDC 1005315 NTS 35H11 41.12 CDC 1005316 NTS 35H11 41.1 CDC 1005317 NTS 35H11 41.1 CDC 1005318 NTS 35H11 41.1 CDC 1005319 NTS 35H11 41.1 CDC 1005326 NTS 35H11 41.1 CDC 1005327 NTS 35H11 41.1 CDC 1005328 NTS 35H11 41.1 CDC 1005329 NTS 35H11 41.1 CDC 1005330 NTS 35H11 41.1 CDC 1005331 NTS 35H11 41.1 CDC 1005332 NTS 35H11 41.1 CDC 1005333 NTS 35H11 41.1 CDC 1005334 NTS 35H11 41.1 CDC 1005335 NTS 35H11 41.11 CDC 1005336 NTS 35H11 41.11 CDC 1005337 NTS 35H11 41.11 CDC 1005338 NTS 35H11 41.11 CDC 1005339 NTS 35H11 41.11 CDC 1005340 NTS 35H11 41.11 CDC 1005341 NTS 35H11 41.11 CDC 1005342 NTS 35H11 41.11 CDC 1005343 NTS 35H11 41.11 CDC 1005344 NTS 35H11 41.11 CDC 1005346 NTS 35H11 41.11 CDC 1005347 NTS 35H11 41.11 CDC 1005348 NTS 35H11 41.11 CDC 1005349 NTS 35H11 41.11 CDC 1005350 NTS 35H11 41.11 CDC 1005351 NTS 35H11 41.11 CDC 1005352 NTS 35H11 41.11 CDC 1005353 NTS 35H11 41.11 CDC 1005354 NTS 35H11 41.11 CDC 1005355 NTS 35H11 41.11 CDC 1005356 NTS 35H11 41.11 CDC 1005357 NTS 35H11 41.09 CDC 1005358 NTS 35H11 41.09 CDC 1005359 NTS 35H11 41.09 CDC 1005360 NTS 35H11 41.09 CDC 1005361 NTS 35H11 41.09 CDC 1005362 NTS 35H11 41.09 CDC 1005363 NTS 35H11 41.09 3 Type Title No NTS Sheet Area (Ha) CDC 1005364 NTS 35H11 41.09 CDC 1005365 NTS 35H11 41.09 CDC 1005367 NTS 35H11 41.09 CDC 1005368 NTS 35H11 41.09 CDC 1005369 NTS 35H11 41.09 CDC 1005370 NTS 35H11 41.09 CDC 1005371 NTS 35H11 41.09 CDC 1005372 NTS 35H11 41.09 CDC 1005373 NTS 35H11 41.09 CDC 1005374 NTS 35H11 41.09 CDC 1005375 NTS 35H11 41.09 CDC 1005376 NTS 35H11 41.09 CDC 1005377 NTS 35H11 41.09 CDC 1005378 NTS 35H11 41.09 CDC 1005379 NTS 35H11 41.09 CDC 1005380 NTS 35H11 41.09 CDC 1005381 NTS 35H11 41.09 CDC 1005382 NTS 35H11 41.09 CDC 1005383 NTS 35H11 41.09 CDC 1005388 NTS 35H11 41.1 CDC 1005389 NTS 35H11 41.1 CDC 1005390 NTS 35H11 41.1 CDC 1005391 NTS 35H11 41.1 CDC 1005392 NTS 35H11 41.1 CDC 1005393 NTS 35H11 41.1 CDC 1005394 NTS 35H11 41.1 CDC 1005395 NTS 35H11 41.1 CDC 1005420 NTS 35H11 41.08 CDC 1005421 NTS 35H11 41.08 CDC 1005422 NTS 35H11 41.08 CDC 1005423 NTS 35H11 41.08 CDC 1005424 NTS 35H11 41.08 CDC 1005425 NTS 35H11 41.08 CDC 1005426 NTS 35H11 41.08 CDC 1005427 NTS 35H11 41.08 CDC 1005429 NTS 35H11 41.07 CDC 1005430 NTS 35H11 41.07 CDC 1005431 NTS 35H11 41.07 CDC 1005432 NTS 35H11 41.07 CDC 1005433 NTS 35H12 41.18 CDC 1005434 NTS 35H12 41.18 CDC 1005435 NTS 35H12 41.18 CDC 1005436 NTS 35H12 41.18 CDC 1005437 NTS 35H12 41.18 CDC 1005438 NTS 35H12 41.18 CDC 1005439 NTS 35H12 41.18 CDC 1005440 NTS 35H12 41.18 CDC 1005441 NTS 35H12 41.18 CDC 1005442 NTS 35H12 41.18 CDC 1005443 NTS 35H12 41.18 CDC 1005446 NTS 35H12 41.18 CDC 1005447 NTS 35H12 41.18 4 Type Title No NTS Sheet Area (Ha) CDC 1005448 NTS 35H12 41.18 CDC 1005449 NTS 35H12 41.18 CDC 1005450 NTS 35H12 41.18 CDC 1005451 NTS 35H12 41.18 CDC 1005452 NTS 35H12 41.18 CDC 1005453 NTS 35H12 41.18 CDC 1005454 NTS 35H12 41.18 CDC 1005455 NTS 35H12 41.18 CDC 1005456 NTS 35H12 41.18 CDC 1005457 NTS 35H12 41.18 CDC 1005458 NTS 35H12 41.18 CDC 1005459 NTS 35H12 41.18 CDC 1005460 NTS 35H12 41.18 CDC 1005461 NTS 35H12 41.18 CDC 1005462 NTS 35H12 41.17 CDC 1005463 NTS 35H12 41.17 CDC 1005464 NTS 35H12 41.17 CDC 1005465 NTS 35H12 41.17 CDC 1005466 NTS 35H12 41.17 CDC 1005467 NTS 35H12 41.17 CDC 1005468 NTS 35H12 41.17 CDC 1005469 NTS 35H12 41.17 CDC 1005477 NTS 35H12 41.17 CDC 1005478 NTS 35H12 41.17 CDC 1005479 NTS 35H12 41.17 CDC 1005480 NTS 35H12 41.17 CDC 1005481 NTS 35H12 41.17 CDC 1005482 NTS 35H12 41.17 CDC 1005483 NTS 35H12 41.17 CDC 1005484 NTS 35H12 41.17 CDC 1005485 NTS 35H12 41.17 CDC 1005486 NTS 35H12 41.17 CDC 1005487 NTS 35H12 41.17 CDC 1005488 NTS 35H12 41.17 CDC 1005489 NTS 35H12 41.17 CDC 1005490 NTS 35H12 41.17 CDC 1005491 NTS 35H12 41.17 CDC 1005492 NTS 35H12 41.17 CDC 1005493 NTS 35H12 41.17 CDC 1005494 NTS 35H12 41.17 CDC 1005495 NTS 35H12 41.17 CDC 1005496 NTS 35H12 41.17 CDC 1005497 NTS 35H12 41.16 CDC 1005498 NTS 35H12 41.16 CDC 1005499 NTS 35H12 41.16 CDC 1005500 NTS 35H12 41.16 CDC 1005501 NTS 35H12 41.16 CDC 1005502 NTS 35H12 41.16 CDC 1005503 NTS 35H12 41.16 CDC 1005504 NTS 35H12 41.16 CDC 1005505 NTS 35H12 41.16 CDC 1005506 NTS 35H12 41.16 5 Type Title No NTS Sheet Area (Ha) CDC 1005507 NTS 35H12 41.16 CDC 1005508 NTS 35H12 41.16 CDC 1005509 NTS 35H12 41.16 CDC 1005510 NTS 35H12 41.16 CDC 1005511 NTS 35H12 41.16 CDC 1005512 NTS 35H12 41.16 CDC 1005513 NTS 35H12 41.16 CDC 1005514 NTS 35H12 41.16 CDC 1005515 NTS 35H12 41.16 CDC 1005516 NTS 35H12 41.16 CDC 1005517 NTS 35H12 41.16 CDC 1005518 NTS 35H12 41.16 CDC 1005519 NTS 35H12 41.16 CDC 1005520 NTS 35H12 41.16 CDC 1005521 NTS 35H12 41.16 CDC 1005522 NTS 35H12 41.16 CDC 1005523 NTS 35H12 41.16 CDC 1005524 NTS 35H12 41.16 CDC 1005525 NTS 35H12 41.16 CDC 1005526 NTS 35H12 41.16 CDC 1005527 NTS 35H12 41.16 CDC 1005528 NTS 35H12 41.16 CDC 1005529 NTS 35H12 41.16 CDC 1005530 NTS 35H12 41.16 CDC 1005531 NTS 35H12 41.16 CDC 1005532 NTS 35H12 41.16 CDC 1005533 NTS 35H12 41.16 CDC 1005534 NTS 35H12 41.16 CDC 1005535 NTS 35H12 41.16 CDC 1005536 NTS 35H12 41.16 CDC 1005538 NTS 35H12 41.15 CDC 1005539 NTS 35H12 41.15 CDC 1005540 NTS 35H12 41.15 CDC 1005541 NTS 35H12 41.15 CDC 1005542 NTS 35H12 41.15 CDC 1005543 NTS 35H12 41.15 CDC 1005544 NTS 35H12 41.15 CDC 1005545 NTS 35H12 41.15 CDC 1005546 NTS 35H12 41.15 CDC 1005547 NTS 35H12 41.15 CDC 1005548 NTS 35H12 41.15 CDC 1005549 NTS 35H12 41.15 CDC 1005550 NTS 35H12 41.15 CDC 1005551 NTS 35H12 41.15 CDC 1005552 NTS 35H12 41.15 CDC 1005553 NTS 35H12 41.15 CDC 1005554 NTS 35H12 41.15 CDC 1005555 NTS 35H12 41.15 CDC 1005556 NTS 35H12 41.15 CDC 1005557 NTS 35H12 41.15 CDC 1005558 NTS 35H12 41.15 CDC 1005559 NTS 35H12 41.15 6 Type Title No NTS Sheet Area (Ha) CDC 1005560 NTS 35H12 41.15 CDC 1005561 NTS 35H12 41.15 CDC 1005562 NTS 35H12 41.15 CDC 1005563 NTS 35H12 41.15 CDC 1005564 NTS 35H12 41.15 CDC 1005565 NTS 35H12 41.15 CDC 1005566 NTS 35H12 41.15 CDC 1005567 NTS 35H12 41.15 CDC 1005568 NTS 35H12 41.15 CDC 1005569 NTS 35H12 41.15 CDC 1005570 NTS 35H12 41.15 CDC 1005571 NTS 35H12 41.15 CDC 1005572 NTS 35H12 41.15 CDC 1005573 NTS 35H12 41.15 CDC 1005574 NTS 35H12 41.13 CDC 1005575 NTS 35H12 41.13 CDC 1005576 NTS 35H12 41.13 CDC 1005577 NTS 35H12 41.13 CDC 1005578 NTS 35H12 41.13 CDC 1005579 NTS 35H12 41.13 CDC 1005580 NTS 35H12 41.13 CDC 1005581 NTS 35H12 41.14 CDC 1005582 NTS 35H12 41.13 CDC 1005583 NTS 35H12 41.14 CDC 1005584 NTS 35H12 41.14 CDC 1005585 NTS 35H12 41.14 CDC 1005586 NTS 35H12 41.14 CDC 1005587 NTS 35H12 41.14 CDC 1005588 NTS 35H12 41.14 CDC 1005589 NTS 35H12 41.14 CDC 1005590 NTS 35H12 41.14 CDC 1005591 NTS 35H12 41.14 CDC 1005592 NTS 35H12 41.14 CDC 1005593 NTS 35H12 41.14 CDC 1005594 NTS 35H12 41.14 CDC 1005595 NTS 35H12 41.14 CDC 1005596 NTS 35H12 41.14 CDC 1005597 NTS 35H12 41.14 CDC 1005598 NTS 35H12 41.14 CDC 1005604 NTS 35H12 41.12 CDC 1005605 NTS 35H12 41.12 CDC 1005606 NTS 35H12 41.12 CDC 1005607 NTS 35H12 41.12 CDC 1005608 NTS 35H12 41.12 CDC 1005609 NTS 35H12 41.12 CDC 1005610 NTS 35H12 41.12 CDC 1005611 NTS 35H12 41.12 CDC 1005612 NTS 35H12 41.12 CDC 1005613 NTS 35H12 41.12 CDC 1005614 NTS 35H12 41.12 CDC 1005615 NTS 35H12 41.12 CDC 1005616 NTS 35H12 41.12 7 Type Title No NTS Sheet Area (Ha) CDC 1005617 NTS 35H12 41.12 CDC 1005618 NTS 35H12 41.12 CDC 1005619 NTS 35H12 41.13 CDC 1005620 NTS 35H12 41.13 CDC 1005621 NTS 35H12 41.13 CDC 1005627 NTS 35H12 41.11 CDC 1005628 NTS 35H12 41.11 CDC 1005629 NTS 35H12 41.11 CDC 1005630 NTS 35H12 41.11 CDC 1005631 NTS 35H12 41.11 CDC 1005632 NTS 35H12 41.11 CDC 1005633 NTS 35H12 41.11 CDC 1005634 NTS 35H12 41.11 CDC 1005635 NTS 35H12 41.11 CDC 1005636 NTS 35H12 41.11 CDC 1005637 NTS 35H12 41.11 CDC 1005638 NTS 35H12 41.11 CDC 1005639 NTS 35H12 41.11 CDC 1005640 NTS 35H12 41.11 CDC 1005641 NTS 35H12 41.11 CDC 1005642 NTS 35H12 41.11 CDC 1005643 NTS 35H12 41.11 CDC 1005644 NTS 35H12 41.1 CDC 1005645 NTS 35H12 41.1 CDC 1005646 NTS 35H12 41.1 CDC 1005647 NTS 35H12 41.1 CDC 1005648 NTS 35H12 41.1 CDC 1005649 NTS 35H12 41.1 CDC 1005650 NTS 35H12 41.1 CDC 1005651 NTS 35H12 41.1 CDC 1005652 NTS 35H12 41.1 CDC 1005653 NTS 35H12 41.1 CDC 1005654 NTS 35H12 41.1 CDC 1005655 NTS 35H12 41.09 CDC 1005656 NTS 35H12 41.09 CDC 1005657 NTS 35H12 41.09 CDC 1005658 NTS 35H12 41.09 CDC 1005914 NTS 35H05 41.22 CDC 1005915 NTS 35H05 41.22 CDC 1005916 NTS 35H05 41.22 CDC 1005917 NTS 35H05 41.22 CDC 1005918 NTS 35H05 41.22 CDC 1005919 NTS 35H05 41.21 CDC 1005920 NTS 35H05 41.21 CDC 1005921 NTS 35H05 41.21 CDC 1005922 NTS 35H05 41.21 CDC 1005923 NTS 35H05 41.21 CDC 1005924 NTS 35H05 41.21 CDC 1005925 NTS 35H05 41.21 CDC 1005926 NTS 35H05 41.21 CDC 1005927 NTS 35H05 41.21 CDC 1005928 NTS 35H05 41.21 8 Type Title No NTS Sheet Area (Ha) CDC 1005929 NTS 35H05 41.21 CDC 1005930 NTS 35H05 41.2 CDC 1005931 NTS 35H05 41.2 CDC 1005932 NTS 35H05 41.2 CDC 1005933 NTS 35H05 41.2 CDC 1005934 NTS 35H05 41.2 CDC 1005935 NTS 35H05 41.2 CDC 1005936 NTS 35H05 41.2 CDC 1005937 NTS 35H05 41.2 CDC 1005938 NTS 35H05 41.2 CDC 1005939 NTS 35H05 41.2 CDC 1005940 NTS 35H05 41.2 CDC 1005941 NTS 35H05 41.2 CDC 1005942 NTS 35H05 41.2 CDC 1005943 NTS 35H05 41.2 CDC 1005944 NTS 35H05 41.2 CDC 1005945 NTS 35H05 41.2 CDC 1005946 NTS 35H05 41.2 CDC 1005947 NTS 35H05 41.19 CDC 1005948 NTS 35H05 41.19 CDC 1005949 NTS 35H05 41.19 CDC 1005950 NTS 35H05 41.19 CDC 1005951 NTS 35H05 41.19 CDC 1005952 NTS 35H05 41.19 CDC 1005953 NTS 35H05 41.19 CDC 1005954 NTS 35H05 41.19 CDC 1005955 NTS 35H05 41.19 CDC 1005956 NTS 35H05 41.19 CDC 1005957 NTS 35H05 41.19 CDC 1005958 NTS 35H05 41.19 CDC 1005959 NTS 35H05 41.19 CDC 1005960 NTS 35H05 41.19 CDC 1005961 NTS 35H05 41.19 CDC 1005962 NTS 35H05 41.19 CDC 1005963 NTS 35H05 41.19 CDC 1005964 NTS 35H05 41.19 CDC 1005965 NTS 35H05 41.19 CDC 1005966 NTS 35H05 41.19 CDC 1005967 NTS 35H05 41.19 CDC 1005968 NTS 35H05 41.19 CDC 1005969 NTS 35H05 41.19 CDC 1006201 NTS 35H12 41.14 CDC 1006202 NTS 35H12 41.14 CDC 1006203 NTS 35H12 41.14 CDC 1006204 NTS 35H12 41.14 CDC 1006205 NTS 35H12 41.14 CDC 1006206 NTS 35H12 41.13 CDC 1006207 NTS 35H12 41.13 CDC 1006208 NTS 35H12 41.13 CDC 1006209 NTS 35H12 41.13 CDC 1006210 NTS 35H12 41.13 CDC 1006310 NTS 35H11 41.14 9 Type Title No NTS Sheet Area (Ha) CDC 1006311 NTS 35H11 41.13 CDC 1006312 NTS 35H11 41.13 CDC 1006313 NTS 35H11 41.13 CDC 1006314 NTS 35H11 41.13 CDC 1006315 NTS 35H11 41.13 CDC 1006316 NTS 35H11 41.13 CDC 1006317 NTS 35H11 41.11 CDC 1006318 NTS 35H11 41.11 CDC 1006319 NTS 35H11 41.11 CDC 1006320 NTS 35H11 41.11 CDC 1006347 NTS 35H11 41.1 CDC 1006348 NTS 35H11 41.1 CDC 1018394 NTS 35H11 41.09 10
